
	
		I
		112th CONGRESS
		1st Session
		H. R. 2875
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2011
			Mr. Doggett (for
			 himself, Mr. Bishop of New York,
			 Mr. Courtney,
			 Mr. DeFazio,
			 Mr. Filner,
			 Mr. Grijalva,
			 Ms. Jackson Lee of Texas,
			 Mr. Reyes,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Al Green of Texas,
			 Mr. Hinojosa,
			 Mr. Gonzalez,
			 Mr. Cuellar,
			 Mr. Grimm,
			 Mr. McGovern,
			 Mr. Stark,
			 Ms. Sutton,
			 Mr. Towns,
			 Mr. Gene Green of Texas,
			 Mr. Conyers,
			 Mr. Kissell,
			 Ms. Bordallo,
			 Mr. Rangel,
			 Mr. Donnelly of Indiana,
			 Ms. Richardson, and
			 Mr. Luján) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  reemployment of certain persons following absences from a position of
		  employment for the purpose of obtaining medical treatment for certain injuries
		  and illnesses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wounded Veteran Job Security Act.
		2.Expansion of
			 definition of service in uniformed services for purposes of
			 USERRASection 4303(13) of
			 title 38, United States Code, is amended to read as follows:
			
				(13)The term
				service in the uniformed services means the performance of duty
				on a voluntary or involuntary basis in a uniformed service under competent
				authority and includes active duty, active duty for training, initial active
				duty for training, inactive duty training, full-time National Guard duty, a
				period for which a person is absent from a position of employment for the
				purpose of an examination to determine the fitness of the person to perform any
				such duty, a period for which a person is absent from employment for the
				purpose of performing funeral honors duty as authorized by section 12503 of
				title 10 or section 115 of title 32, and a period for which a person is absent
				from a position of employment for the purpose of obtaining medical treatment
				for an injury or illness recognized by the Secretary of Veterans Affairs as a
				service-connected, or for which a line of duty document has been
				granted by the Secretary of
				Defense.
				.
		3.Documentation of
			 treatment for purposes of reemployment under USERRASection 4312(f) of such title is
			 amended—
			(1)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5);
			(2)by inserting after
			 paragraph (1) the following new paragraph (2):
				
					(2)A person who submits an application
				for reemployment due to an absence for the purpose of obtaining medical
				treatment for an injury or illness referred to in section 4303(13) of this
				title shall provide to the person’s employer (upon the request of such
				employer) documentation to establish the individual’s eligibility for
				reemployment on that basis. Such an application shall include sufficient
				documentation to establish a link between the injury or illness and the medical
				treatment the person
				obtained.
					;
			(3)in paragraph (3),
			 as so redesignated, by striking paragraph (1) and inserting
			 paragraph (1) or paragraph (2); and
			(4)in paragraph
			 (4)(A), as so redesignated—
				(A)by striking
			 paragraph (2) and inserting paragraph (3);
			 and
				(B)by striking
			 paragraph (1) and inserting paragraph (1) or should be
			 deemed ineligible for reemployment on the grounds of paragraph
			 (2).
				4.Notification of
			 employer of intent to return to a position of employmentSection 4312(e)(1)(A) of such title is
			 amended by inserting after 31 days the following: or a
			 person who was absent from a position of employment for the purpose of
			 obtaining medical treatment for an injury or illness recognized by the
			 Secretary of Veterans Affairs as a service-connected, or for which a ‘line of
			 duty’ document has been granted by the Secretary of Defense.
		5.Effective
			 dateThe amendments made by
			 this Act shall take effect on the date that is 90 days after the date of the
			 enactment of this Act.
		
